Citation Nr: 0414805	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left buttock, with 
retained foreign body, currently evaluated as 20 percent 
disabling based on muscle damage and 10 percent disabling 
based on tender scars.

2.  Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left upper arm, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for scars, 
lumbar and thoracic region, currently evaluated as 
noncompensable, zero percent disabling

4.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.

As an initial matter the Board notes that there may remain 
some issues to be addressed by the RO.  The veteran was 
originally denied service connection for bilateral hearing 
loss by means of a November 1991 rating decision.  The 
veteran attempted to reopen his claim in April 1998.  A July 
1999 rating decision held that new and material evidence 
adequate to reopen a claim for hearing loss had not been 
submitted.  The veteran submitted an August 1999 notice of 
disagreement.  The Board notes that the veteran's 
representative, at the December 2003 hearing, raised the 
issue that the veteran had not been issued a statement of the 
case.  However, an April 2000 SOC is of record.  The veteran 
did not perfect his appeal; therefore, the July 1999 rating 
decision is final.  However, the Board notes that in January 
2004 by means of his representative the veteran submitted 
medical evidence regarding his hearing loss.  The Board 
refers this matter to the RO for any appropriate development.

Additionally, the Board notes that the veteran raised a claim 
for service connection for residuals of cold injury.  There 
is no evidence in the record that such claim has been 
addressed.  Accordingly, the Board refers this matter to the 
RO for the proper adjudication.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

As to all of the issues on appeal, review of the claims 
folder fails to reveal notice from the RO to the appellant 
that complies with VCAA requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

During the December 2003 hearing, the veteran's 
representative raised additional issues related to the 
veteran's service connected disabilities.  As to the issue of 
entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left buttock, not only is 
the veteran requesting an increased evaluation for the muscle 
damage he also asserts that there are two primary scars which 
entitle him to a separate evaluation for each scar.  

As to the claim of entitlement to an increased disability 
rating for scars, residuals of shell fragment wound, left 
upper arm, currently evaluated as 10 percent disabling, the 
veteran contends that he also deserves a separate evaluation 
for muscle damage.  

As to the issue of entitlement to an increased disability 
rating for scars, lumbar and thoracic region, currently 
evaluated as noncompensable, the veteran's representative 
notes that there are four scars in these regions and that 
there is some muscle involvement.  He alleges that the 
separate evaluations should be assigned for each of these 
scars, specifically to the thoracic scar identified as 2.5cm. 
long.  Additionally, the veteran should be examined as to 
whether the retained foreign bodies did go or would be 
considered to have gone through and through in order to 
warrant a separate evaluate for muscle injury.  

Accordingly, the Board finds that the veteran should be 
scheduled for additional examinations of his service-
connected disabilities, in order to properly adjudicate the 
issues.

Accordingly, the case is REMANDED for the following actions:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claims and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  As to the veteran's claim for whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for hearing loss, the RO 
should issue the veteran a Statement of 
the Case.  It should allow the veteran 
the applicable period of time in which to 
perfect his appeal.

4.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for residuals of shrapnel 
wounds.  All records so received should 
be associated with the claims folder.

5.  The RO should then schedule the 
veteran for the following examinations:

	a) a dermatology examination to 
determine the nature and severity of 
disability from residuals from shell 
fragment wounds, scars on the left 
buttock, left upper arm, and lumbar and 
thoracic region. The examination report 
should include a complete physical 
description of each scar, to include 
size, pain on examination, the presence 
of underlying soft tissue damage, and 
associated limitation of function.  The 
examiner should describe the extent of 
disfigurement or deformity resulting from 
the scar, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin. Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.

	b) an orthopedic examination to 
determine the nature and severity of 
disability from residuals from shell 
fragment wounds, muscle disability in the 
left buttock, left upper arm, and lumbar 
and thoracic region.  The examination 
report should include a complete physical 
description of each muscle disability, to 
include loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement

6.  After the aforementioned development 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




